Order entered October 25, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01135-CR

                         EX PARTE JOSE GUSTAVO CASTANEDA

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                            Trial Court Cause No. 067247-A

                                           ORDER
       The clerk’s record in this case contains the trial court’s order denying a hearing on

appellant’s writ application. We conclude there is no reporter’s record to file in this case. To

expedite the submission of this case, we VACATE that portion of our October 3, 2017 order

requiring the court reporter to file either the reporter’s record or written verification that no

hearing was conducted.

       The appeal will be submitted without oral argument on January 9, 2018, before a panel

consisting of Justices Lang-Miers, Brown, and Boatright.


                                                     /s/   ADA BROWN
                                                           JUSTICE